Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT (this “Amendment”) to the Loan and Security Agreement,
dated as of August 11, 2015, as previously amended pursuant to that certain
First Amendment thereto dated as of September 28, 2015 and that certain Second
Amendment thereto dated as of December 31, 2015 (as so amended, the “Loan
Agreement”), is made by and among MAST THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HERCULES CAPITAL, INC. (formerly known as HERCULES
TECHNOLOGY GROWTH CAPITAL, INC.), a Maryland corporation, as administrative
agent (“Agent”), and the lender party hereto (“Lender”), and shall be effective
as of February 25, 2016.  

RECITALS

A.Borrower, Agent and Lender are parties to the Loan Agreement.

B.The parties wish to amend the Loan Agreement, as provided herein.

C.The Loan Agreement may be amended pursuant to Section 11.3(b) thereof by the
written agreement of Borrower, Agent and Lender (which, for the avoidance of
doubt, is the Required Lender).

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Defined Terms

. Capitalized terms used but not defined herein (including in the recitals)
shall have the meanings assigned to such terms in the Loan Agreement.

SECTION 2.   Amendments to Loan Agreement. Subject to all of the terms and
conditions set forth in this Amendment, the parties hereby agree to the
following amendments to the Loan Agreement:

(a)  The definition of “Amortization Date” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

““Amortization Date” means July 1, 2016; provided, however, that if Borrower has
satisfied the Interest Only Extension Condition on or before July 1, 2016, then
the Amortization Date shall mean March 1, 2017; provided, further, that if
Borrower satisfies the Interest Only Extension Condition during the time period
from July 2, 2016 through July 31, 2016, inclusive, then the Amortization Date
shall initially mean July 1, 2016 but immediately upon achievement of the
Interest Only Extension Condition, the Amortization Date shall be revised to
mean March 1, 2017.”

(b)  The definitions of “First Interest Only Extension Condition” and “Second
Interest Only Extension Condition” are each deleted from Section 1.1 of the Loan
Agreement and a new definition of “Interest Only Extension Condition” is hereby
added to Section 1.1 of the Loan Agreement, such definition to read in its
entirety as follows:

““Interest Only Extension Condition” means Borrower’s satisfaction of each of
the following conditions: (a) no default or Event of Default under any Loan
Document shall have occurred and be continuing, (b) Borrower has not prepaid the
Second Advance pursuant to Section 2.4(b), and (c) demonstration by Borrower, to
the reasonable satisfaction of Agent, of positive results in the EPIC Phase 3
study of vepoloxamer in patients with sickle cell disease.”

(c)  The definition of “Second Advance Prepayment Conditions” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

 

--------------------------------------------------------------------------------

““Second Advance Prepayment Condition” means that, on or before July 31, 2016,
Borrower shall have demonstrated, to the reasonable satisfaction of Agent,
positive results in the EPIC Phase 3 study of vepoloxamer in patients with
sickle cell disease.”

(d)  The definition of “Term Loan Maturity Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

““Term Loan Maturity Date” means January 1, 2019; provided, however, if the
Amortization Date is extended to March 1, 2017, then the Term Loan Maturity Date
shall mean October 1, 2019.

(e)  Section 2.4(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“(b)Unless Borrower has achieved the Second Advance Prepayment Condition on or
before the date specified therein, on July 31, 2016, Borrower shall prepay the
outstanding amount of all principal and accrued interest in respect of the
Second Advance and all unpaid fees and expenses accrued to such date; provided,
however, Borrower shall not be required to pay any Prepayment Charge in
connection with the required prepayment of the Second Advance pursuant this
Section 2.4(b). Borrower’s failure to make the prepayment required under this
Section 2.4(b) shall constitute an Event of Default under Section 9.1.”

Conditions to this Amendment

. This Amendment shall become effective only if Borrower has satisfied the
following conditions as of the date hereof:

(a)  Borrower shall have delivered to Agent an additional facility charge
payment of $37,500; and

(b)  Borrower shall have delivered to Agent a duly executed second amendment to
the Warrant Agreement in the form attached hereto as Exhibit A (the “Warrant
Amendment”).

SECTION 4.  Effect on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are ratified
and confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or Agent under any of the Loan Documents, and it shall not constitute a
waiver of any provision of the Loan Documents. Any reference to the Loan
Agreement in any other Loan Document shall be a reference to the Loan Agreement
as amended by this Amendment.

SECTION 5.  Representations and Warranties. Borrower represents and warrants to
Agent and Lender as follows:

(a)Borrower’s execution, delivery and performance of this Amendment, (i) has
been duly authorized by all necessary corporate action of Borrower, (ii) will
not result in the creation or imposition of any Lien upon the Collateral or the
Intellectual Property, other than Permitted Liens and the Liens created by the
Loan Documents, (iii) does not violate any provisions of Borrower’s Certificate
of Incorporation, bylaws, or any law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject, and (iv) does not violate any
contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing
this Amendment are duly authorized to do so.

(b)All of Borrower’s representations and warranties contained in the Agreement
and all schedules related thereto are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date.

(c)No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment that would constitute a
default or an Event of Default.

 

2

 

 

--------------------------------------------------------------------------------

(d)This Amendment has been duly executed and delivered on Borrower’s behalf by
its duly authorized officer, and constitutes Borrower’s legal, valid and binding
obligations, enforceable in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and the exercise of judicial
discretion in accordance with general principles of equity.  

SECTION 6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.

Counterparts

. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile, .pdf or other electronic imaging
means of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.
Agent may also require that any such documents and signatures delivered by
facsimile, .pdf or other electronic imaging means be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile, .pdf or other electronic imaging means.

 

[Remainder of page intentionally blank]

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

BORROWER:

 

MAST THERAPEUTICS, INC.

 

 

By: /s/ Brandi Roberts

Name:  Brandi Roberts

Title:  Chief Financial Officer

 

AGENT:

 

HERCULES CAPITAL, INC.

 

 

By: /s/ Jennifer Choe

Name:  Jennifer Choe

Title:  Assistant General Counsel

 

LENDER:

 

HERCULES TECHNOLOGY III, L.P.

 

 

By:

Hercules Technology SBIC Management, LLC, its General Partner

 

 

By:

Hercules Capital, Inc., its Manager

 

 

By: /s/ Jennifer Choe

Name:  Jennifer Choe

Title:  Assistant General Counsel

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Second Amendment to Warrant Agreement

 

 